OPINION — AG — **** ELIGIBILITY OF EMPLOYEES — STATE RETIREMENT **** THE QUESTION OF ELIGIBILITY OF ANY OR ALL EMPLOYEES WITH RESPECT TO PARTICIPATION IN ANY OR ALL RETIREMENT SYSTEMS AUTHORIZED BY LAW, IS CONTROLLED BY STATUTE IN EACH INSTANCE AND EACH PARTICULAR EMPLOYEE'S ELIGIBILITY MUST BE DETERMINED ON AN INDIVIDUAL BASIS PURSUANT TO THE GUIDELINES AS SET OUT BY STATUTE, ORDINANCE OR RESOLUTION. CITE: 74 O.S. 1971 902 [74-902](15), 11 O.S. 1971 1552 [11-1552] (LARRY L. FRENCH) ** SEE: OPINION NO. 74-236 (1974) **